Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1,022,746 (‘746).
	Regarding claim 1, GB ‘746 teaches an electrolytic tin plating solution comprising: 
• a compound serving as a source of supply of tin ions (= stannous sulphate) [page 3, line 3); and 
• an unsaturated aldehyde compound having a heterocyclic group (= the primary brighteners are soluble ethylene derivatives of the formula X-CH=CH-Y, wherein X is a ring, such 

as a benzene, furan, or pyridine ring, and Y may be hydrogen, formyl, carboxyl, alkyl, hydroxyalkyl, formylalkyl, or the acyl radical of a carboxylic acid) [page 1, lines 42-48].
	Regarding claim 2, GB ‘746 teaches wherein the heterocyclic group is a five- or six-membered heterocyclic group containing at least one of an oxygen atom, a nitrogen atom, or a sulfur atom (= wherein X is a ring, such as a benzene, furan, or pyridine ring) [page 1, lines 44-45].
Regarding claim 4, the solution of GB ‘746 differs from the instant invention because GB ‘746 does not disclose wherein grains to be deposited have a maximum grain size of 10 µm or smaller.
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Furthermore, the claim limitation of “grains to be deposited” is a contingent limitation of a method step (MPEP § 2111.04).
	Regarding claim 5, GB ‘746 teaches wherein the heterocyclic group is one, two, or more groups selected from a pyrrolidine group, a pyrrole group, a tetrahydrofuran group, an oxolane group, a furan group, a tetrahydrothiophene group, a thiolane group, a thiophene group, an imidazole group, a pyrazole group, an imidazoline group, an oxazole group, a thiazole group, a thiazolidine group, a triazole group, a tetrazole group, a dioxolane group, an oxadiazole group, a thiadiazole group, a piperidine group, an azinane group, a tetrahydropyran group, an oxane 

group, a tetrahydrothiopyran group, a pyridine group, a pyrane group, a thiopyran group, a pyrimidine group, a pyrazine group, a pyridazine group, a thiazine group, a morpholine group, a dioxane group, a dithiin group, a thiomorpholine group, a trithiane group, a dithiazine group, a thiazepine group. an indole group, an isoindole group. an indolizine group. a benzimidazole group, a benzotriazole group, a purine group, a quinoline group, an isoquinoline group, a quinazoline group, a quinoxaline group, a cinnoline group, a phthalazine group, a chromene group, an isochromene group, a benzodioxole group, a benzodioxan group, a benzoxazole group, a benzothiazole group, a pteridine group. a phenothiazine group, a phenanthridine group, and a thianthrene group (= the primary brighteners are soluble ethylene derivatives of the formula X-CH=CH-Y, wherein X is a ring, such as a benzene, furan, or pyridine ring, and Y may be hydrogen, formyl, carboxyl, alkyl, hydroxyalkyl, formylalkyl, or the acyl radical of a carboxylic acid) [page 1, lines 42-48].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,022,746 (‘746) as applied to claims 1-2 and 4-5 above, and further in view of Conoby et al. (US Patent No. 3,616,306).
	GB ‘746 is as applied above and incorporated herein.
Regarding claim 3, the solution of GB ‘746 differs from the instant invention because GB ‘746 does not disclose wherein a content of the unsaturated aldehyde compound having the heterocyclic group in the electrolytic tin plating solution is from 0.01 mmol/L to 10 mmol/L.
GB ‘746 teaches a method of electrodepositing bright tin, and to an acid solution suitable as an aqueous electrolyte for performing the method (page 1, lines 11-14). 
The primary brighteners are soluble ethylene derivatives of the formula X-CH=CH-Y, wherein X is a ring, such as a benzene, furan, or pyridine ring, and Y may be hydrogen, formyl, carboxyl, alkyl, hydroxyalkyl, formylalkyl, or the acyl radical of a carboxylic acid (page 1, lines 42-48). Examples of the primary brighteners include cinnamaldehyde and 1-benzylidene-7-heptanal (pages 1-2, list).
The amounts of primary and secondary brighteners to be employed vary greatly according to the nature of the substituents present in the primary brightener, and such process variables as the configuration 

of the object which is made the cathode during the plating process, the desired rate of deposition, and the like. Guidance for the use of the brighteners will be found herein below in the specific Examples of embodiments of this invention. Among the secondary brighteners, the imidazole derivatives are effective in concentrations as low as 0.01 grams per litre, and their beneficial effects increase with concentration up to approximately 0.05 to 2 0 grams per litre, the limit varying from compound to compound. At higher concentrations, no further significant improvement is observed, nor are there harmful effects up to the limit of solubility (page 2, lines 53-72).

	Like GB ‘746, Conoby teaches an aqueous acid bath (col. 2, line 25) for electroplating tin (abstract).
	The remaining essential component of the bath is a brightener selected from the group consisting of cyclic aldehydes, cyclic ketones and mixtures thereof. Any suitable compounds of these types 
may be employed, and the carbonyl group may be attached directly to the ring or connected through one or more atoms. Specific examples of the cyclic ketones that may be appropriate in a particular bath are benzylideneacetone, methyl phenyl ketone, isopropyl phenyl ketone, 4-(2-furyl)-3-butene-2-one, 4-p-sulfophenyl-3-butene-2-one, 1,5-di-p-sulfophenyl-1,4-pentadiene-3-one, 4-hydroxy-3-methoxy-benzylideneacetone, 4-(pyridyl-2)-3-butene-2-one, furylideneacetone, pyridylideneacetone, etc. Exemplary of the cyclic aldehydes that are suitable as brighteners are 2-pentyl-3-phenyl-propenal, o-anisaldehyde, p-anisic aldehyde bisulfite, furfural, glutaraldehyde, cinnamaldehyde, veratraldehyde, benzaldehyde, o-chlorobenzaldehyde and p-chlorobenzaldehyde. Preferably, the aldehyde has a five-membered heterocyclic ring, and most desirably the aldehyde group is attached to one of the carbons in the ring, which generally will be that in the two-position. Although longer carbon chain aldehydes may be used, the particularly preferred compounds are those which contain a simple aldehyde group (-CHO), and the aldehydes may be ring or chain substituted. Particularly good results are attained by the use of aldehydes based upon thiophene, furan and pyrrole, and specific heterocyclic carboxaldehydes which have proven highly effective are furfural (2-furaldehyde), 2-thiophene carboxaldehyde and 2-pyrrole carboxaldehyde (col. 4, lines 28-56).

	Although beneficial results have been obtained by the incorporation of the brightener in amounts of as little as 0.0005 gram per liter, it is preferably included in amounts of at least about 0.05 gram per liter. As the concentration of brightener is increased above about 0.5 gram per liter, it becomes increasingly difficult to control operation of the bath, and above about 1.0 gram per liter pitting and burning become quite evident and the level of brightness at low current densities is diminished significantly. Accordingly, the baths preferably employ the aldehyde or ketone compounds in amounts of about 0.05 to 0.5 gram per liter (col. 4, lines 57-67).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a content of the unsaturated aldehyde 

compound having the heterocyclic group in the electrolytic tin plating solution described by GB ‘746 with wherein a content of the unsaturated aldehyde compound having the heterocyclic group in the electrolytic tin plating solution is from 0.01 mmol/L to 10 mmol/L because cyclic aldehydes in amounts of as little as 0.0005 gram per liter had beneficial results as brighteners in aqueous acid baths for electroplating tin.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (MPEP § 2144.05).

II.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,022,746 (‘746) as applied to claims 1-2 and 4-5 above.
	GB ‘746 is as applied above and incorporated herein.

	Regarding claim 6, the solution of GB ‘746 differs from the instant invention because GB 
‘746 does not disclose wherein the unsaturated aldehyde compound having the heterocyclic group is one, two, or more selected from 3-(2-furyl)acrolein, 2-methyl-3-(2-furyl)propenal, 3-(5-nitro-2-furyl)acrolein, (4-pyridyl)acrolein, 1,3-benzodioxole-5-acrolein, 3-[3-(4-fluorophenyl)-1-isopropylindol-2-yl]acrolein, 5-hydroxytetrahydrofuran-2-acrolein, 5-(2-furyl)-2,4-pentadienal, 
2-formyl-3-(2-furyI)propenenitrile, 2-cyano-3-(2-furyl)propenal, 3-(4-pyridyl)propenal, pyridine-
3-propenal, 3-(1H-indole-3-yl)propenal, 3-(3,4-diethyl-2-pyrrolyl)propenal, 3-(2-thienyl)acrolein, and 3-(isoindoline-2-yl)propenal.
	GB ‘746 teaches that the primary brighteners are soluble ethylene derivatives of the formula X-CH=CH-Y, wherein X is a ring, such as a benzene, furan, or pyridine ring, and Y may be hydrogen, formyl, carboxyl, alkyl, hydroxyalkyl, formylalkyl, or the acyl radical of a carboxylic acid (page 1, lines 42-48).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unsaturated aldehyde compound having the heterocyclic group described by GB ‘746 with wherein the unsaturated aldehyde compound having the heterocyclic group is one, two, or more selected from 3-(2-furyl)acrolein, 2-methyl-3-(2-furyl)propenal, 3-(5-nitro-2-furyl)acrolein, (4-pyridyl)acrolein, 1,3-benzodioxole-5-acrolein, 3-[3-(4-fluorophenyl)-1-isopropylindol-2-yl]acrolein, 5-hydroxytetrahydrofuran-2-acrolein, 5-(2-furyl)-2,4-pentadienal, 2-formyl-3-(2-furyI)propenenitrile, 2-cyano-3-(2-furyl)propenal, 3-(4-pyridyl)propenal, pyridine-3-propenal, 3-(1H-indole-3-yl)propenal, 3-(3,4-diethyl-2-pyrrolyl)propenal, 3-(2-thienyl)acrolein, and 3- (isoindoline-2-yl)propenal because the 

formula X-CH=CH-Y, wherein X is a pyridine ring and Y is formyl is an unsaturated aldehyde compound having a heterocyclic group as presently claimed. 
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 9, 2020